Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-24-2022 has been entered.
 
Response to the applicant’s arguments
The previous rejection is withdrawn. 
The amendments are entered. A new search has been conducted.  A new reference was found. 
The applicant’s arguments are now moot in view of the new ground of rejection. 
Kleen teaches “…outputting, via the human-machine interface, additional display and driving explanation information to the driver via a plurality of display units of 
the transportation vehicle,
wherein a first display unit of the plurality of display 
units shows images recorded by a camera of 
the transportation vehicle, and  (see FIG. 2 where the driver own vehicle is shown with no vehicles surrounding the vehicle; see FIG. 7 where the device includes sensors and a LIDAR device with an optical element) 

    PNG
    media_image1.png
    545
    669
    media_image1.png
    Greyscale
wherein a second display unit of the plurality of 
display units shows driving maneuver explanations.  (see FIG. 9, where the vehicle is shown with a driver explanation block 63 where if the vehicle turns left then there is a danger indicator and the vehicle should move straight; see paragraph 1-12 from the bottom where recommendation for braking can also be provided as widgets; see claim 7 where the driver can select for an automatic acceptance by an automatic driving method and control) 
    PNG
    media_image2.png
    572
    605
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of KLEEN since KLEEN teaches that a display FIG. 7-10 can provide a driving instruction and recommendation which can be accepted by the user and the vehicle can implement the recommendation by the automatic driving control. See claim 7. For example, the device can provide an alert that turning right or left is hazardous.  The device can also suggest that braking is needed. The user can accept the recommendation on the screen. For example, in FIG. 10, the driving maneuver can be illustrated that the vehicle B is a collision risk and the vehicle A needs to move along path 31 to move ahead and then move over in front of vehicle B and describes the vehicle maneuver by showing the path 31 and the collision areas for B and collision areas for vehicle A. The driver can accept this icon warning 47, 57 and the vehicle can autonomously then take the path 31 which provides safety.   See abstract and claims 1-7 of Kleen and paragraph 1-12 from the bottom. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
Claims 1-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”) and in view of German Patent Pub. No.: DE 10 2016 117 428 A1 to Goldman that was filed in 2015 and in view of International Patent Pub. No.: WO 2017/190973A1 to Kleen that was filed in 2017.

    PNG
    media_image3.png
    785
    1209
    media_image3.png
    Greyscale


1.    (Currently Amended) A method for adapting a human-machine interface [[(20)]] in a  transportation vehicle, wherein the  transportation vehicle the method comprising:  (see FIG. 4 where if the driver is attentive after the alertness level has increased and there is a high attention  
    PNG
    media_image4.png
    754
    464
    media_image4.png
    Greyscale

detecting or determining a degree of confidence [[(V)]] of the driver ; and (see FIG. 5 to 7 where the pupil diameter sized is decreasing and the heart rate is slowing and the driver is yawning more; and a response time has slowed and the speech speed and pitch fluctuation has slowed this 
Ebina is silent as to the amendments but Goldman teaches  “…detecting or determining a degree of confidence of [[the]] a driver of the transportation vehicle in the at least one automated driving mode; and  (see paragraph 86 where the user is determined to be a low confidence driver)
adapting the human-machine interface as a function of the  degree of confidence, (see paragraph 85-88 where if the driver is novice it gives a most frequent interaction)
wherein, in response to a relatively low degree of confidence, the adaptation of the human-interface comprises outputting, via the human-machine interface, additional display and driving explanation information to the driver.  (see paragraph 24-29; 86-97 and 103 where if there is an anticipated dangerous situation then the driver is alerted to these and see claims 1-8 where a system message provides an alert for an action message see paragraph 24 where the message explains to the driver the contents of the self driving actions to 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of GOLDMAN since GOLDMAN teaches that a computer processor can detect in a self driving vehicle if the driver is 1. Highly experienced or 2. A novice. If a novice then frequent alerts are provided.  The interaction module may be configured to output at least one instructive system message to explain to the driver the contents of the self-drive actions to enhance the driver's confidence in the self-propelled actions of the vehicle. Once the driver is more familiar then the alerts can stop.  See paragraph 20-29 of Goldman. 

Ebina discloses “…adapting the human-machine interface  as a function of the ….degree of confidence  (see paragraph 53 to 54 where if the confidence level is high that the driving attention level is low then the vehicle can not transition from autonomous to manual mode as the driver has a low level of paying attention to driving);

    PNG
    media_image5.png
    501
    711
    media_image5.png
    Greyscale
Kleen teaches “…outputting, via the human-machine interface, additional display and driving explanation information to the driver via a plurality of display units of 
the transportation vehicle,
wherein a first display unit of the plurality of display 
units shows images recorded by a camera of 
the transportation vehicle, and  (see FIG. 2 where the driver own vehicle is shown with no vehicles surrounding the vehicle; see 

    PNG
    media_image1.png
    545
    669
    media_image1.png
    Greyscale
wherein a second display unit of the plurality of 
display units shows driving maneuver explanations.  (see FIG. 9, where the vehicle is shown with a driver explanation block 63 where if the vehicle turns left then there is a danger indicator and the vehicle should move straight; see paragraph 1-12 from the bottom where 
    PNG
    media_image2.png
    572
    605
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of KLEEN since KLEEN teaches that a display 


Ebina discloses “2.    (Currently Amended) The method wherein fewer information and/or interaction prompts are output via the human-machine interface in response to a higher degree of confidence.  (see paragraph 83)”. 
3.    (Currently Amended) The method  of claim 1  wherein the degree of confidence is determined  based on control actions  and/or an evaluation of the viewing direction of a driver. (See paragraph 74 to 83 where if the driver reclines the seat rest then the driving inattention coefficient goes to 1 however if the driving attention index indicates that the driver is not reclining this can show higher pressure in the seat and that the driver is paying attention)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”) and in view of German Patent Pub. No.: DE 426747C1 to Wulf and in view of Goldman and in view of Kleen.
Edina is silent but Wulf teaches “4.    (Currently Amended) The method  of claim 1, further comprising moving a seat [[(1)]] and/or a central console [[(6)]]  is as a function of the degree of confidence [[(V)]]”. (see abstract where when the seat is automatically pivoted to the driving position when the warning signal is provided indicating that the user 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of WULF since WULF teaches that a computer processor can signal audibly that the user must take over from autonomous driving mode to the manual driving mode and then immediately move the seat from facing the opposing direction to a traditional direction where the user may manually operate the vehicle. This automatic seat movement can provide improved safety and a quick transition from autonomous to manual mode instead of a mere signal and then the user must adjust the seat which is costly in term of time.  See paragraph 1-16 from the bottom of Wulf. 

 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”) and in view of Goldman and in view of Kleen.

Edina discloses “5.    (Currently Amended) The method  of claim 1, wherein at least one graphical interface of at least one display unit [[(2-4)]] is adapted as a function of the degree of confidence [[(V)]]”.  (see paragraph 19-20, 23-27);
 

Claims 6-7 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”) and in view of Goldman.

    PNG
    media_image3.png
    785
    1209
    media_image3.png
    Greyscale


Ebina discloses “6.    (Currently Amended) A  transportation vehicle that includes at least one automated driving mode, the transportation vehicle [[(100)]] comprising: (see FIG. 4 where if the driver is attentive after the alertness level has increased and there is a  
    PNG
    media_image4.png
    754
    464
    media_image4.png
    Greyscale


a human-machine interface and  (see paragraph 20-27)”.
“…an evaluation and control unit [[(11)]], which  detects or determines a degree of confidence [[(V)]] of a driver of the transportation vehicle , and- (see FIG. 5 to 7 where the pupil diameter sized is decreasing and the heart rate is slowing and the driver is yawning more; and a response time has slowed and the speech speed and pitch fluctuation has slowed this can indicate that the driver is not attentive; see FIG. 8 where a posture of the user can be determined in block 24 and an alertness level determining unit can be also provided in block 14; see paragraph 43-52)”

Ebina discloses “…wherein the human-machine interface  is adapted as a function of the degree of confidence (see paragraph 53 to 54 where if the confidence level is high that the driving attention level is low then the vehicle can not transition from autonomous to manual mode as the driver has a low level of paying attention to driving)”. 
Claim 6 is amended to recite and Ebina is silent as to the amendments but Goldman teaches  “…detecting or determining a degree of confidence of [[the]] a driver of the transportation vehicle in the at least one automated driving mode; and  (see paragraph 86 where the user is determined to be a low confidence driver)
adapting the human-machine interface as a function of the  degree of confidence, (see paragraph 85-88 where if the driver is novice it gives a most frequent interaction)
wherein, in response to a relatively low degree of confidence, the adaptation of the human-interface comprises outputting, via the human-machine interface, additional display and driving explanation information to the driver.  (see paragraph 24-29; 86-97 and 103 where if there is an anticipated dangerous situation then the driver is alerted to these and see claims 1-8 where a system message provides an alert for an action message see paragraph 24 where the message explains to the driver the contents of the self driving actions to enhance the driver’s confidence while at the same time an experienced driver receives no messages)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of GOLDMAN since GOLDMAN teaches that a computer processor can detect in a self driving vehicle if the driver is 1. 
Kleen teaches “…a plurality of display units (see center console display) ..
wherein a first display unit of the plurality of display 
units shows images recorded by a camera of 
the transportation vehicle, and  (see FIG. 2 where the driver own vehicle is shown with no vehicles surrounding the vehicle; see FIG. 7 where the device includes sensors and a LIDAR device with an optical element) 

    PNG
    media_image1.png
    545
    669
    media_image1.png
    Greyscale
wherein a second display unit of the plurality of 
display units shows driving maneuver explanations.  (see FIG. 9, where the vehicle is shown with a driver explanation block 63 where if the vehicle turns left then there is a danger indicator and the vehicle should move straight; see paragraph 1-12 from the bottom where recommendation for braking can also be provided as widgets; see claim 7 where the driver can select for an automatic acceptance by an automatic driving method and control) 
    PNG
    media_image2.png
    572
    605
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of KLEEN since KLEEN teaches that a display FIG. 7-10 can provide a driving instruction and recommendation which can be accepted by the user and the vehicle can implement the recommendation by the automatic driving control. See claim 7. For example, the device can provide an alert that turning right or left is hazardous.  The device can also suggest that braking is needed. The user can accept the recommendation on the screen. For example, in FIG. 10, the driving maneuver can be illustrated that the vehicle B is a collision risk and the vehicle A needs to move along path 31 to move ahead and then move over in front of vehicle B and describes the vehicle maneuver by showing the path 31 and the collision areas for B and collision areas for vehicle A. The driver can accept this icon warning 47, 57 and the vehicle can autonomously then take the path 31 which provides safety.   See abstract and claims 1-7 of Kleen and paragraph 1-12 from the bottom. 

Ebina discloses “7.    (Currently Amended) The  transportation vehicle wherein fewer information and/or interaction prompts are output by the evaluation and control unit  in response to a higher degree of confidence. (see paragraph 83)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”) and in view of German Patent Pub. No.: DE102013019141A1 to Kline and in view of Goldman and in view of Kleen.

Ebina is silent but Kline teaches “8.    (Currently Amended) The  transportation vehicle wherein the evaluation and control unit [[(11)]] determines the degree of confidence [[(V)]] based on control actions [[(B)]] and/or an evaluation of the viewing direction of a driver”.  (see claim 3) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of KLINE since KLINE teaches that a computer processor can determine 1. If the user’s hands are both on the steering wheel and 2. A gaze viewing direction of the driver’s eyes are in the front of the vehicle and 3. The user’s eyes are on the road, and 4. The feet of the driver are on the pedal and/or the brake and accelerator pedal 22.  Then if 1-4 are satisfied then the user is allowed to take control from autonomous driving mode to the manual driving mode.  If there is not 1-4 conditions satisfied then a signal is provided that the driver is not ready. See claim 1-8.  This provided improved safety.  See paragraph 1-19 and claim 1-8 of KLINE. 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”) and in view of German Patent Pub. No.: DE 426747C1 to Wulf and in view of Goldman and in view of Kleen.
Edina is silent but Wulf teaches “9.    (Currently Amended) The  transportation vehicle  of claim 6,   further comprising a seat [[(1)]] that  (see abstract where when the seat is automatically pivoted to the driving position when the warning signal is provided indicating that the user must take over from the autonomous mode to the manual mode and claims 1-5 and paragraph 1-3 from the bottom);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of WULF since WULF teaches that a computer 

 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”) and in view of Goldman and in view of Kleen.

Edina discloses “10.    (Currently Amended) The  transportation vehicle of claim 6 [[to 9]], wherein the evaluation and control unit [[(11)]] adapts  at least one graphical interface of at least one display unit [[(2-4)]] is adapted as a function of the degree of confidence [[(V)]]. ”.  (see paragraph 19-20, 23-27)
Claim 10 is amended to recite and Ebina is silent as to the amendments but Goldman teaches  “…adapts the GUII  (see paragraph 86 where the user is determined to be a low confidence driver) (see paragraph 85-88 where if the driver is novice it gives a most frequent interaction)  (see paragraph 24-29; 86-97 and 103 where if there is an anticipated dangerous situation then the driver is alerted to these and see claims 1-8 where a system message provides an alert for an action message see paragraph 24 where the message explains to the driver the contents of the self driving actions to enhance the driver’s confidence while at the same time an experienced driver receives no messages)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of GOLDMAN since GOLDMAN teaches that a computer processor can detect in a self driving vehicle if the driver is 1. Highly experienced or 2. A novice. If a novice then frequent alerts are provided.  The interaction module may be configured to output at least one 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668